STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       March 10, 2016
               Plaintiff-Appellee,

v                                                                      No. 324607
                                                                       Wayne Circuit Court
CHARLES FRAZIER YOUNG,                                                 LC No. 12-004096-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                      No. 324608
                                                                       Wayne Circuit Court
CHARLES FRAZIER YOUNG,                                                 LC No. 12-004097-FH

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of two counts of first-degree murder,
MCL 750.316(1)(a), one count of mutilation of a dead body, MCL 750.160, and one count of
arson of a dwelling house, MCL 750.72(1)(a). We affirm.

       This case arises from the murders of David Simard and Felicidad Tabares at the home
shared by defendant and codefendant Salim Nafsu, the mutilation of their corpses, and the
subsequent arson of the home in which they were killed. Defendant and Nafsu were tried
together by a single jury. Once trial began, Nafsu’s attorney asserted that defendant was to
blame for all of the offenses and Nafsu was an innocent bystander or a victim.

                            I. FAILURE TO DECLARE A MISTRIAL

        Defendant contends that the “antagonistic and irreconcilable” defenses he and Nafsu
asserted mandated severance of their trials; thus, the trial court erred in failing to grant a mistrial
on severance grounds. We disagree.
                                                 -1-
       Defendant contends that the trial court erred in refusing his request for a mistrial, but his
argument on appeal strictly addresses the court’s decision in a severance context. Defense
counsel, however, did not move to sever the trials, did not file a response to the prosecution’s
motion to consolidate, and did not object to joinder in a substantive way at any stage of the
proceedings. Thus, the issue is unpreserved. See People v Mayfield, 221 Mich. App. 656, 660;
562 NW2d 272 (1997). We review unpreserved issues for plain error affecting substantial rights.
People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). An error affects the
defendant’s substantial rights if it prejudiced the defendant by affecting the outcome of the trial.
Id.

        Generally speaking, “[a] mistrial is warranted only when an error or irregularity in the
proceedings prejudices the defendant and impairs his ability to get a fair trial.” People v
Waclawski, 286 Mich. App. 634, 708; 780 NW2d 321 (2009) (citation and quotation marks
omitted). The error or irregularity must be so egregious that a mistrial is the only way to remove
its prejudicial effect. People v Horn, 279 Mich. App. 31, 36; 755 NW2d 212 (2008).

        As a threshold matter, we note that the trial court properly granted joinder of the various
charges against defendant and Nafsu and appropriately exercised its discretion in opting to try
the men together. See MCL 768.5 (“When 2 or more defendants shall be jointly indicted for any
criminal offense, they shall be tried separately or jointly, in the discretion of the court.”); MCR
6.120(B) (providing that joinder of multiple offenses against a single defendant is appropriate
when, among other circumstances, the offenses are based on a series of connected acts or the
same transaction or occurrence). Assuming proper joinder, then, defendant’s right to severance
was governed by MCR 6.121(C), which provides that “[o]n a defendant's motion, the court must
sever the trial of defendants on related offenses on a showing that severance is necessary to avoid
prejudice to substantial rights of the defendant[,]” and MCR 6.121(D), which grants a trial court
discretion to sever defendants’ trials, upon a party’s motion, when “appropriate to promote
fairness to the parties and a fair determination of the guilt or innocence of one or more of the
defendants.”

        MCR 6.121(C) mandates severance “only when a defendant provides the court with a
supporting affidavit, or makes an offer of proof, that clearly, affirmatively, and fully
demonstrates that his substantial rights will be prejudiced and that severance is the necessary
means of rectifying the potential prejudice.” People v Hana, 447 Mich. 325, 346; 524 NW2d 682
(1994), amended in part on reh sub nom People v Gallina, 447 Mich. 1203 (1994) and People v
Rode, 447 Mich. 1203 (1994). “The failure to make this showing in the trial court, absent any
significant indication on appeal that the requisite prejudice in fact occurred at trial, will preclude
reversal of a joinder decision.” Id. at 346-347.

        Inconsistent defenses do not meet the threshold for mandated severance under MCR
6.121(C), nor does “[i]ncidental spillover prejudice, which is almost inevitable in a multi-
defendant trial[.]” Hana, 447 Mich. at 349. Instead, the defenses must be mutually exclusive or
irreconcilable, meaning that “the jury, in order to believe the core of the evidence offered on
behalf of one defendant, must disbelieve the core of the evidence offered on behalf of the co-
defendant.” Id. at 349-350 (citation and quotation marks omitted). In sum, a trial court should
grant a request for severance “only if there is a serious risk that a joint trial would compromise a


                                                 -2-
specific trial right of one of the defendants, or prevent the jury from making a reliable judgment
about guilt or innocence.” Id. at 359-360 (citation and quotation marks omitted).

        The trial court did not err in refusing defendant’s request for a mistrial. Indeed, we
question whether defense counsel actually made a request for a mistrial on severance grounds, as
defendant contends on appeal. Rather, defendant asked the court to consider two alternatives—a
mistrial or a cautionary instruction—to mitigate perceived prejudice stemming from Nafsu’s
decision not to testify and from what Nafsu’s lawyer might potentially say during his closing
argument. Defense counsel noted that “this case likely should have been severed” given the new
defense theories from Nafsu’s opening statement and closing argument, but she never requested
severance during the trial. Nor did defendant’s counsel present a supporting affidavit or make an
offer of proof demonstrating that defendant’s substantial rights would be prejudiced and that
severance under MCR 6.121(C) was the necessary means of rectifying the potential prejudice.
See Hana, 447 Mich. at 346. Failure to make this showing precluded reversal of the court’s
implicit decision to deny severance. See id. at 346-347.

       Further, assuming that defendant had presented an affidavit or offer of proof, the
evidence did not support severance. Certainly, Nafsu’s lawyer and his theories were antagonistic
toward defendant, but it does not necessarily follow that defendant’s and Nafsu’s defenses were
mutually exclusive or irreconcilable. See id. at 349 (noting that multiple defendants’ attempts to
“escape conviction by pointing the finger at each other” do not require severance). Rather, to be
mutually exclusive or irreconcilable, the jurors would necessarily have had to disbelieve
evidence offered on behalf of defendant in favor of that offered by Nafsu. Id. at 349-350.
Neither man offered any evidence whatsoever, though, and the evidence that the prosecution
introduced implicated both defendant and Nafsu, either directly or under an aiding-and-abetting
theory. The contentions of Nafsu’s lawyer—namely, that his client was innocent, defendant
committed all of the crimes on his own, and defendant tried to murder Nafsu by burning the
house down around him—may have been inflammatory and influential, but they were not
evidence, and the trial court instructed the jury to that effect in preliminary and final instructions.

       Moreover, the trial court also instructed the jurors that they were only to consider
properly admitted evidence in reaching their verdicts, and that they were to consider all of the
evidence against defendant and Nafsu separately. Thus, even if the statements of Nafsu’s lawyer
were prejudicial to defendant, the court’s instructions presumably cured the potential prejudice.
See People v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003). Accordingly,
defendant fails to establish that the defenses he and Nafsu asserted were mutually exclusive or
irreconcilable, that the trial court’s failure to grant severance resulted in a serious risk of
prejudice to his trial rights, or that the joint trial prevented the jurors “from making a reliable
judgment about guilt or innocence.” Hana, 447 Mich. at 359-360. Defendant asserts no other
grounds for mistrial and fails to highlight any error or irregularity in the proceedings that
prejudiced him and impaired his ability to get a fair trial. See Waclawski, 286 Mich. App. at 708.
Therefore, the trial court’s refusal to grant a mistrial did not constitute plain error affecting
substantial rights. See Carines, 460 Mich. at 763.




                                                 -3-
                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant contends that his counsel was ineffective for failing to move for severance
and, further, that failure prejudiced defendant by denying him a fair trial. In a Standard 4 brief,
defendant argues that counsel was also ineffective for failing to investigate witnesses, adequately
cross-examine prosecution witnesses, and investigate defendant’s mental-health history and
treatment for purposes of mounting an insanity defense. We disagree with each of defendant’s
contentions on the issue.

       To preserve a claim of ineffective assistance of trial counsel for appellate review, a
defendant must move for a new trial or for a Ginther1 hearing in the trial court. People v Lopez,
305 Mich. App. 686, 693; 854 NW2d 205 (2014). Defendant did not move for a new trial or a
Ginther hearing in the trial court; therefore, this issue is unpreserved for appellate review and our
review is limited to errors apparent on the record. See id. (citation omitted).

        “To prevail on a claim of ineffective assistance of counsel, a defendant must show: (1)
that his attorney’s performance was objectively unreasonable in light of prevailing professional
norms; and (2) that he was prejudiced by the deficient performance.” People v Walker, 497
Mich. 894, 895; 855 NW2d 744 (2014). “To demonstrate prejudice, the defendant must show the
existence of a reasonable probability that, but for counsel’s error, the result of the proceeding
would have been different.” People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001). A
reasonable probability is “a probability sufficient to undermine confidence in the outcome.”
Strickland v Washington, 466 U.S. 668, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

        “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229 (2012) (citation
omitted). More specifically, there is a strong presumption that defense counsel employed
effective trial strategy, People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009), and we
“will not substitute our judgment for that of counsel on matters of trial strategy, nor will we use
the benefit of hindsight when assessing counsel’s competence,” People v Unger, 278 Mich. App.
210, 242-243; 749 NW2d 272 (2008). “A particular strategy does not constitute ineffective
assistance of counsel simply because it does not work.” People v Matuszak, 263 Mich. App. 42,
61; 687 NW2d 342 (2004). Importantly, too, the defendant bears the burden of establishing the
factual predicate for a claim of ineffective assistance of counsel. People v Hoag, 460 Mich. 1, 6;
594 NW2d 57 (1999).

                                A. MOVING FOR SEVERANCE

       Defense counsel’s failure to move for severance did not constitute ineffective assistance.
As discussed above, defendant and Nafsu did not assert the mutually exclusive or irreconcilable
defenses that would mandate severance under MCR 6.121(C). See Hana, 447 Mich. at 349. On
any party’s motion, however, the court could also grant severance under MCR 6.121(D), which
provides:


1
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -4-
       On the motion of any party, the court may sever the trial of defendants on the
       ground that severance is appropriate to promote fairness to the parties and a fair
       determination of the guilt or innocence of one or more of the defendants.
       Relevant factors include the timeliness of the motion, the drain on the parties’
       resources, the potential for confusion or prejudice stemming from either the
       number of defendants or the complexity or nature of the evidence, the
       convenience of witnesses, and the parties’ readiness for trial.

        It is highly unlikely that the trial court would have granted a motion for severance under
MCR 6.121(D). The court had already told the parties, “I don’t see why these cases have to be
tried separately[,]” and “I don’t see the necessity for separating the cases.” The court had also
denied Nafsu’s request for a bench trial, holding that a single jury in a single trial could decide
the issues. The trial court noted that the appropriate remedy for the antics of Nafsu’s lawyer was
jury instructions, not a mistrial or severance. Additionally, the court told the attorneys that “I
still don’t think that we have a situation here where the jury is likely to lump the two
[d]efendants together unjustly and not based on the evidence and the law that applies to this
case[,]” demonstrating that the court did not see a significant potential “for confusion or
prejudice stemming from either the number of defendants or the complexity or nature of the
evidence[.]” See MCR 6.121(D). And since defense counsel only learned of Nafsu’s blame-
shifting strategy once the trial began, considerations of timeliness preponderated against the
court granting a severance motion as well. See id. Finally, it would have been inconvenient to
recall all of the witnesses—particularly the ones who were, at that very moment, in court and
ready to testify—for a separate trial. See id. Thus, any severance motion would have been
futile, and defense counsel’s failure to make such a motion did not fall below an objective
standard of reasonableness. See Walker, 497 Mich. at 895.

        Nor has defendant established prejudice as a result of the alleged error. Despite his
blanket assertion that the joint trial deprived him of his right to a fair trial, defendant was
convicted on the strength of witness testimony, forensic evidence, DNA evidence, and
surveillance videos—all of which would have been arrayed against him even if the trials had
been severed. Defendant thus fails to establish the second prong of his ineffective-assistance
claim. See id.

                              B. INVESTIGATING WITNESSES

        “Failure to make a reasonable investigation can constitute ineffective assistance of
counsel.” People v McGhee, 268 Mich. App. 600, 626; 709 NW2d 595 (2005). Provided that
defense counsel makes a complete investigation, however, the decision regarding what evidence
to present is a matter of trial strategy. Wiggins v Smith, 539 U.S. 510, 521-522; 123 S. Ct. 2527;
156 L. Ed. 2d 471 (2003). “In general, the failure to call a witness can constitute ineffective
assistance of counsel only when it deprives the defendant of a substantial defense.” Payne, 285
Mich. App. at 190 (citation and quotation marks omitted). “A substantial defense is one that
might have made a difference in the outcome of the trial.” People v Chapo, 283 Mich. App. 360,
371; 770 NW2d 68 (2009) (citation omitted).

       Deloneo Young, who was incarcerated in the Wayne County Jail with defendant, served
as a witness for the prosecution at trial. According to Young, defendant had confessed that he

                                                -5-
and Nafsu killed Simard and Tabares, and defendant had further described the subsequent
attempts to destroy evidence of the murders. Young later entered into an agreement with the
Wayne County Prosecutor’s Office whereby, in exchange for his testimony, he would receive
probation rather than jail time for his own recent criminal conviction.

        On appeal, defendant asserts that Young spoke with two fellow inmates of the Wayne
County Jail, William Hunt and Christopher “Black” Lomax, and asked them to “jump on”
defendant’s case with him. But there is simply no evidence of such a conversation in the lower
court record, and this court’s review is limited to errors apparent on the record because defendant
failed to preserve his ineffective-assistance claim. See Lopez, 305 Mich. App. at 693. Defendant
thus fails to establish the factual predicate for his claim. See Hoag, 460 Mich. at 6.

       Moreover, we fail to discern how further investigating Hunt and Lomax, calling them as
witnesses, or questioning Young more strenuously about them would have served his cause.
Detroit Police Officer Allen Williams testified that he took Young seriously because Young
possessed information about the murders that was unknown to the general public. Regardless of
whether Young tried to convince the other inmates to support his account of his conversation, it
did not invalidate his information, which he related to authorities before he read portions of
defendant’s discovery packet. Calling Hunt and Lomax as witnesses could have further damaged
Young’s credibility because they might have been able to refute his claims that he did not know
them, but his credibility was already sufficiently damaged: his testimony was halting and
inconsistent, he admitted that he did not want to be there, and he was forced to admit on cross-
examination that selfish reasons motivated him to contact the authorities. His in-court testimony
varied far enough from his original statement that the court excused him from the stand and
allowed him to go over the statement thoroughly before resuming testimony.

        Finally, contrary to defendant’s protestations, defense counsel was justified in not cross-
examining Young about Hunt and Lomax at trial. Young had flatly denied knowing or speaking
to either man when he testified at the preliminary examination, and it is unlikely that his
testimony would have changed at trial, no matter how many times defense counsel asked him.
Particularly given the limited utility of any questions about Hunt and Lomax, defense counsel’s
decision to avoid the issue with Young was merely a matter of trial strategy. And defendant has
done nothing to rebut the strong presumption that the strategy was effective despite his eventual
conviction. See Payne, 285 Mich. App. at 190.

                              C. CROSS-EXAMINING LAWLESS

       Defendant’s ex-girlfriend, Francine Lawless, was the first to discover the deaths of
Simard and Tabares, and she testified regarding defendant’s and Nafsu’s statements about the
murders. During her direct examination, she admitted smoking crack at a motel with defendant
and Nafsu the night after the murders. She also noted that she had prescriptions for Xanax and
Vicodin, and she confessed that she had lied to the police in her original statement because she
“wanted to lie for [defendant] for a minute.” Defendant, however, argues that defense counsel
was ineffective for failing to more strenuously cross-examine Lawless about her drug use and her
preexisting mental conditions.



                                                -6-
       Defense counsel’s choices in this regard constituted trial strategy. By the time defense
counsel began cross-examination, Lawless had already told the jury that she had smoked crack,
held prescriptions for powerful medications, and omitted incriminating information against
defendant when she first spoke to the police. Defense counsel, as well as Nafsu’s lawyer, both
asked her whether she had smoked crack at the hotel, and she once again admitted that she had.
Defense counsel additionally asked if smoking crack had ever affected Lawless’s personality or
memory, and Lawless replied that it had not. Defendant argues that more aggressive questioning
could have damaged Lawless’s credibility, but there is no evidence for the argument—she had
already admitted illegal drug use and lying to the police, and there is no evidence in the record to
suggest that she was a drug addict or had a mental condition that would have rendered her
testimony suspect.

        Like decisions regarding which witnesses to call, the manner and extent to which an
attorney examines a witness is presumed to be a matter of trial strategy. People v Russell, 297
Mich. App. 707, 716; 825 NW2d 623 (2012). Consequently, that decision only constitutes
ineffective assistance of counsel if it deprived defendant of a substantial defense. Id.
Defendant’s ineffective-assistance claim therefore fails because he does not demonstrate that
examining Lawless more extensively or aggressively could have made a difference in the trial’s
outcome or that counsel’s strategy fell below an objective standard of reasonableness. See
Walker, 497 Mich. at 895.

                  D. INVESTIGATING DEFENDANT’S MENTAL HEALTH

        “Trial counsel is responsible for preparing, investigating, and presenting all substantial
defenses.” Chapo, 283 Mich. App. at 371. Defendant contends that his counsel failed to
adequately explore the depths of his mental-health history and ongoing treatment, including an
allegation that psychotropic medication so incapacitated him that he was unable to assist in his
own defense.

        There is no evidence that defendant was incapable of assisting in his own defense at any
stage of the proceedings, that counsel could have validly considered an insanity defense, or that
defendant’s mental-health condition warranted a competency evaluation. Instead, defendant
responded appropriately during his trial when the court conducted voir dire regarding his
decision not to testify and spoke briefly but coherently at sentencing. The presentence
investigation report provides that defendant took a quintet of prescription medications for a host
of reasons, but defendant self-reported that information—and, in any event, there is no evidence
that any of the medications or self-reported psychological issues warranted further investigation
by defense counsel. Further, Young testified during the preliminary examination that defendant
had related a plan to him wherein defendant and Nafsu would “play crazy for court[.]” Thus,
defendant fails to establish the factual predicate of his claim because the lower record does not in
any fashion establish his mental illness or lack of criminal culpability. See Hoag, 460 Mich. at 6.

                    III. VOLUNTARY-MANSLAUGHTER INSTRUCTION

      Defendant contends that the trial court erred in failing to instruct the jury on voluntary
manslaughter because the evidence supported the instruction, a question of fact existed regarding


                                                -7-
whether Simard and Tabares had sufficiently provoked defendant, and the failure to give the
instruction undermined the jury’s guilty verdict. We disagree.

        Generally, we review de novo a party’s claim of instructional error. People v
Hartuniewicz, 294 Mich. App. 237, 242; 816 NW2d 442 (2011). We review for an abuse of
discretion, however, “a trial court’s determination that a specific instruction is inapplicable given
the facts of the case.” Id. “A trial court abuses its discretion when it selects an outcome outside
the range of reasonable and principled outcomes.” People v Uphaus (On Remand), 278 Mich
App 174, 181; 748 NW2d 899 (2008). “The defendant bears the burden of establishing that the
asserted instructional error resulted in a miscarriage of justice.” People v Dupree, 486 Mich. 693,
702; 788 NW2d 399 (2010).

        “When a defendant is charged with murder, the trial court must give an instruction on
voluntary manslaughter if the instruction is supported by a rational view of the evidence.”
People v Mitchell, 301 Mich. App. 282, 286; 835 NW2d 615 (2013) (citation and quotation marks
omitted). That is, evidence must exist from which a jury could rationally conclude that the
defendant acted “in the heat of passion, the passion was caused by adequate provocation, and
there was not a lapse of time during which a reasonable person could control his passions.”
People v Reese, 491 Mich. 127, 143; 815 NW2d 85 (2012) (citation omitted). “The degree of
provocation required to mitigate a killing from murder to manslaughter is that which causes the
defendant to act out of passion rather than reason.” People v Tierney, 266 Mich. App. 687, 714-
715; 703 NW2d 204 (2005) (citation and quotation marks omitted). The provocation must be
sufficient to “cause a reasonable person to lose control.” Id. at 715 (citation and quotation marks
omitted). An instructional error is not a ground for reversal unless “after an examination of the
entire cause, it shall affirmatively appear that it is more probable than not that the error was
outcome determinative.” People v Lukity, 460 Mich. 484, 495-496; 596 NW2d 607 (1999)
(citation and quotation marks omitted).

        The trial judge’s refusal to give a voluntary-manslaughter instruction did not constitute an
abuse of discretion. As an initial matter, we note that defendant arguably waived the issue of
erroneous jury instructions because defense counsel specifically expressed satisfaction with the
trial court’s instructions. See People v Wood, 307 Mich. App. 485, 519; 862 NW2d 7 (2014),
vacated in part on other grounds 871 NW2d 154 (2015).

        Assuming, however, that defendant had not waived the issue, a rational view of the
evidence did not support a voluntary-manslaughter instruction. Evidence regarding the last
moments of Simard and Tabares was almost entirely derived from two sources: Lawless’s
testimony about the statements defendant made to her and the medical examiner’s testimony.
Lawless merely relayed that the fight was about drugs, that Simard had pushed defendant, and
that defendant had hit Simard over the head. The medical examiner testified that Simard’s and
Tabares’s bodies showed evidence of head wounds, but that the wounds were superficial and
both had been killed by deep slashes across their throats. There was simply no evidence by
which a jury could rationally conclude that defendant acted in the heat of passion, that he was
adequately provoked, or that the circumstances failed to present a lapse of time during which he
could “control his passions.” Reese, 491 Mich. at 143. Instead, the evidence tended to show that
defendant and Simard were involved in a scuffle, defendant hit Simard over the head, and
Simard and Tabares were eventually killed—perhaps while incapacitated by their head

                                                -8-
wounds—by knife slashes to the throat. Accordingly, the trial judge’s refusal to instruct the
jurors on voluntary manslaughter did not constitute an abuse of discretion because it was within
a range of reasonable and principled outcomes. See Uphaus (On Remand), 278 Mich. App. at
181. But even if the court abused its discretion in refusing to give the instruction, such error was
harmless because the jurors rejected the lesser offense of second-degree murder in favor of
finding defendant guilty of first-degree murder—a clear indication that the jury was unwilling to
convict on a lesser offense like manslaughter. See Lukity, 460 Mich. at 495-496; People v Raper,
222 Mich. App. 475, 483-484; 563 NW2d 709 (1997) (holding that, assuming the trial court erred
in failing to give a manslaughter instruction, the error was harmless because the jury’s decision
to convict the defendant of first-degree murder rather than second-degree murder “reflected an
unwillingness to convict of a lesser included offense such as manslaughter”).

       Affirmed.



                                                             /s/ Michael J. Kelly
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Douglas B. Shapiro




                                                -9-